Citation Nr: 0718425	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-39 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to claimed in-service exposure to 
herbicides.  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to diabetes mellitus.  

3.  Entitlement to service connection for a bilateral eye 
disorder.  

4.  Entitlement to service connection for a bipolar disorder.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
November 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon initial review of the veteran's claims folder, it was 
unclear as to whether or not a hearing had been requested 
before a Veterans Law Judge.  The Board dispatched an inquiry 
to the veteran in May 2007 asking him to identify if he 
wished to have a hearing.  In a document received by the 
Board in June 2007, the veteran indicated his desire to have 
a Video Conference Hearing before a Veterans Law Judge.  

Veterans, as a matter of law, have the right to present 
evidence at a hearing before a Veterans Law Judge if they so 
request.  See 38 C.F.R. § 20.700 (2006).  The importance of 
responding to a request for a hearing is illustrated in 38 
C.F.R. § 20.904(a)(3), as a Board decision may be vacated 
when there is a prejudicial failure to afford a veteran a 
personal hearing.  

Given the expressed intent of the veteran, this case must be 
returned to the RO to arrange for a Video Conference Hearing.  
38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Video Conference Hearing in connection 
with his appeal.  The RO must clearly 
notify the veteran and his representative 
of the time and date of the hearing.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).

